People v Adomako (2014 NY Slip Op 08502)





People v Adomako


2014 NY Slip Op 08502


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Friedman, J.P., Acosta, Moskowitz, Richter, Clark, JJ.


13688

[*1] The People of the State of New York,	Dkt. 9396C/06 Respondent,
vPrince Adomako, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Bonnie C. Brennan of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Rebecca L. Johannesen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ralph Fabrizio, J. at speedy trial motion; Robert E. Torres, J. at nonjury trial and sentencing), rendered July 11, 2007, convicting defendant of attempted assault in the third degree and harassment in the second degree, and sentencing him to a term of one year's probation, with restitution and community service, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The record demonstrates that the People disproved the defense of justification beyond a reasonable doubt.
Defendant's challenges to the court's denial of his speedy
trial motion are unpreserved (see e.g. People v Luperon, 85 NY2d 71, 77-78 [1995]), and we decline to review them in the interest of justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK